DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/5/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/28/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 98-100, 103-109, 113-115 and 118-119 are pending. Claims 120-123 have been canceled. Claims 98-100 and 103-109 are currently withdrawn. Claims 113-115 and 118-119 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 was received.  The submissions were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/234,354 and PCT/US2016/054475 filed on 9/29/2015 and 9/29/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 114-115 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 11/5/2021.
Claim 113 describes a method comprising drying and mechanically decellularizing via cryofractionation animal fetal tissue to obtain a “particulate mixture” of decellularized extracellular matrix (ECM). Claim 118 further defines the cryofractionation process as grinding the precooled dried animal fetal tissue in a cryomill to produce cooled, ground animal fetal tissue. Claim 119 describes a further cryofractionation step wherein the cooled ground anima fetal tissue from claim 118 is cooled and ground again to form a “particulate mixture”. Thus, claim 119 effectively describes a second cooling and grinding step in the cryofractionation process to produce “double ground” animal fetal tissue which forms a particulate mixture. Both claims 113 and 119 reference a “particulate mixture” which is resuspended through adding amniotic fluid and fetal cells for treating injured animals. Thus, it is unclear if dependent claims 114 or 115 refer to the single ground or double ground “particulate mixture”.  

Claim 115 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 115 describes filtering the “reconstituted particulate mixture” to increase the concentration of fetal cells and injecting the “particulate mixture” into an injured animal. Thus, it is unclear if the final injection solution contains only the filtered particulate mixture OR contains the reconstituted particulate mixture (amniotic fluid + particulate mixture). It is unclear which product from the filtration process is being injected into the injured animal, the filtrate or solid residue. As a result, one of ordinary skill would not understand what constitutes the final injection solution.

Statement on Claim Interpretation
Claim 113 describes “drying” animal fetal tissue. Taking the broadest reasonable interpretation, one of ordinary skill could interpret this to mean any type of process in which water is removed from the animal fetal tissue. This may include convective drying, dielectric drying, freeze drying or supercritical drying.
Furthermore, claim 113 describes “decellularizing animal fetal tissue” wherein “at least a portion of the animal fetal tissue is dececellularized”. Taking the broadest reasonable interpretation, the removal of only a single cell would fulfill the description of decellularizing a “portion” of the animal fetal tissue since applicant has not defined the true extent of decellularization in the specification. Furthermore, the relative importance of decelullarization is called into question when in claim 114 fetal cells are added back into the reconstituted particulate mixture. 
Given the 112b issue identified previously, applicant’s reference to decellularized ground animal fetal tissue which constitutes a “particulate mixture” is only limited by the structural description found in claim 113 describing the particles as having dimeters less than 100 microns. Product-by-process claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 113 and 118-119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osetsky et al. "Cryogenic Technologies in Production of Pharmaceutical, Cosmetic, Agrotechnical Formulations and Biologically Active Food Additives." Problems of Cryobiology and Cryomedicine 19.4 (2009): 488-499 (hereinafter Osetsky, reference of record). This rejection is newly applied to address applicants claim amendments on 11/5/2021.
Osetsky describes a cryogenic molecular fractioning method for biological materials including whole animal fetal tissue. Osetsky specifically provides an example wherein porcine placenta is processed (Osetsky, para 1 pg 497).  Osetsky describes cryogrinding “pre-dried products” which grind at cooled temperatures of -60 oC to -120oC (Osetsky, para 1 pg 489 and para 1 pg 491). Osetsky describes cryogenically freezing raw materials and loading them into a cryomill for grinding. Osetsky states that the average size of particles after grinding may be varied from 10-500 microns (Osetsky, pg 491 para 3). Thus, Osetsky presents a cryofractionation process which can produce particles that are less than 100 uniquely preserves enzymes, hormones and the native structure of vitamin complexes (Osetsky, para 1 pg 490). Osetsky further describes the cryomill design (Fig 1-4) as well as parameters which can be optimized including particle size and unique bimolecular fractions which can be isolated (Osetsky para 2 pg 490 and para 2 pg 496). Osetsky describes mixing the ground cryogenic fractionated tissues with solutions to make cryodispersions and other formulations which exist at room temperature or cooled for long term storage (Osetsky para 2 pg 497). Thus, Osetsky anticipates claims 113 and 118-119. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 113-115 and 118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Osetsky (supra) as applied to claims 113 and 118-119 above in further view of Weber et al. WO 2015/195506, published 12/23/2015 (hereinafter Weber, cited in applicants IDS). This rejection is newly applied to address applicants claim amendments on 11/5/2021.

Weber describes a therapeutic composition comprising acellular amniotic membrane particles and a carrier fluid comprising amniotic fluid (Weber, para 14, 15, 20 and claim 1). Weber’s broad description of “acellular amniotic membrane particles” fits the description of “particulate mixture” as used in the instant claims (Weber, para 8, 14-16 and 87).  In claim 14, Weber states that the amniotic membrane particles are “micronized” having an average particle size of no more than 100 microns in diameter (Weber, claim 14). Weber describes filtration techniques to remove amniotic cells (Weber, para 9, 20, 90). Given the 112b issue identified previously, the filtration process described by Weber could be used to either increase or decrease the relative concentration of fetal cells depending on whether the solid residue or filtrate is used in the final injection solution. Weber describes further steps wherein viable fetal cells are added back into the therapeutic composition (Weber, claims 29, 30, 32). Weber describes injecting the therapeutic composition directly into an affected area or in proximity of the treatment location (Weber, para 20, 21, 28, 30).
It would have been prima facie obvious to one of ordinary skill in the art to reconstitute the cryofractionated fetal tissue described Osetsky using amniotic fluid described by Weber as an injectable therapeutic treatment. Osetsky describes how the aforementioned cryofractionation process uniquely preserves enzymes, hormones and the native structure of vitamin complexes of fetal tissue. Furthermore, Weber shows that amniotic fluid may serve as an effective biocompatible solution for reconstituting particulate mixtures as an injectable therapeutic treatment.  Thus, it would have been a matter of combining two well-known techniques in the art to achieve predictable results. One would have been motivated to combine the cryofractionation methods of Osetsky with the injectable therapy protocols of prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 113-115 and 118-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 and 13 of U.S. Patent No. 10,993,968 in view of Bhatia (reference of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make obvious the instant claims if they were available as prior art in view of Bhatia. This rejection is repeated for the same reasons as outlined in the office action mailed 7/28/2021. A reply to applicant’s traversal is found below.
	The instant claims describe a method of obtaining the same reconstituted particulate mixture containing fetal cells in the patented claims. The instant claims describe drying animal fetal tissue, decellularization via cryofractionation, reconstituting the particulate mixture using a biocompatible solution and fetal cells. The instant claims describe filtering and injecting the composition to an injured animal. 
The patented claims are directed to an article of manufacture comprising a dried particulate mixture of decellularized fetal tissue. The fetal tissue is decellularized by cryofractionation. The fetal tissue comprises amnion tissue. The particulate mixture is reconstituted in a sterile isotonic solution and/or 
Bhatia discloses a method for producing extracellular matrix (ECM) from placental tissue (Bhatia, paragraph 33). Bhatia provides embodiments where only heat-drying is used at a temperature range between 50 oC and 80 oC (Bhatia, para 5). Bhatia states that the placental tissue may be decellularized prior to obtaining the ECM (paragraph 44 and claim 1). Bhatia describes the use of a filter to retain the ECM and filter out unwanted endotoxins, thus improving the quality and quantity of ECM (paragraph 91). Bhatia states that the dried ECM may be administered to either humans or animals at any dose range to produce the desired pharmacological results (paragraph 103). Bhatia discloses several injection and administration routes to introduce the particulate mixture to the injured area (paragraphs 97, 100 and 237). 
It would have been prima facie obvious to one of ordinary skill in the art to use the dried particulate mixture of decellularized fetal tissue described in the patented claims and administered to an injured animal using the methods outlined by Bhatia. It would have been a matter of combining two well-known techniques in the art to achieve predictable results. The patented claims describe “decellularization by cryofractionation” in claim 2 to create very similar decellularized fetal tissue to what was reported by Bhatia. Thus, one would have been motivated to design methods of making the “article of manufacture comprising dried particulate mixture of decellularized fetal tissue” described in the patent claims using the treatment and production methods outlined by Bhatia to meet all of the instantly claimed limitations. One would have a reasonable expectation of success given the favorable treatment results achieved by Bhatia. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by requesting that the rejection be held in abeyance until patentable subject matter is delineated. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633